WELCH, J.
This is an original proceeding brought by Elvin McDaniel, hereinafter called claimant, to review an order denying an award against Douglas Aircraft Company, Inc., and Fidelity & Casualty Co., of N.Y., its insurance carrier.
On January 11, 1947, claimant filed first notice of injury and claim for compensation, stating that on or about January 25, 1945, an accident occurred while he was an employee of the Douglas Aircraft Company; that a sandblast hose burst while he was standing close by and that foreign matter was blown into his left eye resulting in industrial blindness in that eye. Following hearings before trial commission an order was made and thereafter adopted by the State Industrial Commission, which reads in part as follows:
“That the testimony introduced is insufficient to prove that the claimant sustained an accidental personal injury on or about January 25, 1945, as contemplated by the Workmen’s Compen*222sation Law, and said claim is barred by the statute of limitations, and claimant’s claim for compensation should be denied.”
In petition for review claimant contends the order was contrary to the evidence; that he proved by undisputed testimony that he sustained an accidental personal injury, and that his claim was filed within one year after discovery of the injury and was not barred by the statute of limitations.
Claimant testified in substance as follows:
“That on or about January 25, 1945, he was employed by Respondent, Douglas Aircraft Company, that on or about that date he was standing close to a sand-blast machine, that the hose to this machine burst, and the pressure hit him on the left side of the face and left eye. That he within 20 minutes reported to the dispensary and the nurse there put some medicine in his eye, took a pair of tweezers and pulled something out of the eye, and put a patch over the eye, that he returned to work and before that shift was over one of his superiors, or foremen, noticed the patch over the eye and asked him what was wrong and he informed him about the hose bursting. That he worked the remainder of that shift and reported again that night to the dispensary and the nurse put some more medicine in the eye and that the following day the patch was taken off the eye. He further testified that the eye was red for two or three days and then apparently cleared up. That he continued to work for respondent until September, 1945, at which time the plant closed down, that after that he sold insurance, and in September, 1946, he first noticed that there was something abnormal about his left eye, and he at that time discovered that he was blind in the eye. That he later on consulted his attorney and claim was filed before the State Industrial Commission on January 11, 1947. The claimant further testified that this incident was the only time he had ever sustained an accident affecting his eyes or eye.”
On cross-examination claimant stated that he was uncertain as to the exact date of the accident and admitted that it might have occurred in the early part of 1944.
A written report of a doctor, dated February 3, 1947, was introduced in evidence. The report reads:
“History:
“Claimant states that, the latter part of Jan. 1945, while working for the Douglas Air Craft Co., his left eye was injured by the bursting of a compressed air hose (300 lbs pressure) near the left side of his face, some foreign matter was removed from his eye the same day and that he had apparently recovered but in Sept. 1946, he suddenly discovered that he was blind in his left eye.
“Examination:
“Right eye normal. Left eye — vision light perception only. There is a marked detachment of the retina; especially in the lower half.
“Conclusion:
“It is my opinion that there was some injury to some of the underlying structures of the eye at the time of the accident which gradually caused his present condition. The fact that he had no subjective symptoms for a long time does not preclude this injury as a causative factor. His loss of vision will be permanent.”
Respondent introduced in evidence a written report of a doctor who had made a pre-employment physical examination of the claimant. The report in reference to claimant’s vision at the time states: Right eye 20-20, left 15-20.
Respondent introduced in evidence a written report of a doctor dated January 31, 1947, which states that claimant gave a history of a sand-blast hose bursting; that trash flew in his left eye; that he was treated at the dispensary for the injury, and that the accident occurred in January of 1945.
*223The report states as findings: that claimant’s left eye shows an extensive retinal detachment and that vision is reduced to large objects. The report states, as conclusion, that claimant is industrially blind in the left eye, and that:
“The question in this case is whether or not the detachment occurred as a result of the injury he sustained in 1945 or is due to a more recent injury or some other cause.”
Such was the question before the commission. The question of whether claimant’s blindness was due to the accident or from other cause was a question of fact for the determination of the commission from the evidence before it.
It is noted that these reports of the physician who examined the claimant two years after the accident reflect practically the same history of the accident and the same physical findings. One states a conclusion that claimant’s blindness resulted from the accident. The other in effect states that any conclusion to be drawn as to whether' claimant’s blindness resulted from the accident or was due to other causes would be speculative.
As was said in Standard Roofing & Material Co. v. Mosley, 176 Okla. 517, 56 P. 2d 847:
“The State Industrial Commission is at liberty to refuse to give credence to any portion of the evidence which in its opinion is not entitled to cre-r dence, nor is it required to give credence to the greater amount of evidence as against the lesser.”
And as noted in Hazel-Atlas Glass Co. et al. v. Greenwood et al., 178 Okla. 69, 61 P. 2d 639:
“In an action to review an award of the State Industrial Commission, this court will not review the evidence to determine the weight and value thereof on questions of fact.”
The commission found the evidence unconvincing to its mind and insufficient to establish a causal connection between claimant’s disability and the accident and denied the claim for compensation. We will not weigh the evidence and substitute our judgment for that of the commission. In this view a discussion of the issue of limitations is not required.
The order denying an award is sustained.